Citation Nr: 0512402	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to exposure 
to ionizing radiation.

2.  Entitlement to service connection for congestive heart 
failure, including as secondary to exposure to ionizing 
radiation.

3.  Entitlement to service connection for Mycobacterium 
avium-intracellulare complex.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claims 
of entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), congestive heart failure, 
Mycobacterium avium-intracellulare complex, all including as 
secondary to exposure to ionizing radiation, and also denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran has perfected a timely appeal.

The issues of entitlement to service connection for 
Mycobacterium avium-intracellulare complex and PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence that the veteran was exposed to 
ionizing radiation during service.

3.  There is no competent evidence that the veteran's COPD or 
congestive heart failure is related to service, including as 
secondary to ionizing radiation exposure or asbestos.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease, including based on 
exposure to ionizing radiation, have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2004).

2.  The criteria for entitlement to service connection for 
congestive heart failure, including based on exposure to 
ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to service 
connection for COPD and congestive heart failure, including 
as secondary to exposure to ionizing radiation, and for 
Mycobacterium avium-intracellulare complex.  They also were 
advised of the evidence the veteran needed to provide and the 
evidence VA would obtain, as well as the need for him to 
submit any evidence in his possession.  Such notice was 
issued to the veteran and his service representative in a 
September 2001 letter, the June 2002 rating decision, the 
September 2002 statement of the case, the March 2003 
supplemental statement of the case, two July 2003 letters, 
the January 2004 rating decision, the March 2004 supplemental 
statement of the case, and the August 2004 supplemental 
statement of the case.  

These documents also provided them with notice of the law and 
governing regulations, as well as the requirement to submit 
medical evidence establishing entitlement to service 
connection for COPD and congestive heart failure, including 
as secondary to exposure to ionizing radiation.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf, and the ways 
in which this evidence failed to show entitlement to service 
connection.  This notice served to inform the veteran of the 
evidence needed to substantiate his claims.

All of this correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  

Some of this notice was provided after the initial denial.  
Specifically, the RO provided additional VCAA notice to the 
veteran and service representative in two separate letters in 
July 2003 concerning his service connection claim for 
Mycobacterium avium-intracellulare complex.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant is entitled to VCAA notice prior to the 
initial adverse decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  The Court went on 
to say, however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including his service medical records and post-service VA and 
private treatment records.  There are no reported records 
that are not part of the claims folder.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As will be discussed below, there is no competent evidence 
that COPD or congestive heart failure may be related to 
service.  A medical examination or opinion is, therefore, not 
necessary.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. 
Cir. 2003) (holding that "a medical examination or opinion 
generally could not fill the gap left by the other evidence 
in establishing a service connection").

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

The veteran denied any history of heart trouble or shortness 
of breath at his enlistment physical examination in July 
1957.  He stated that he was in good health.  Clinical 
evaluation revealed that he was entirely within normal 
limits, and he was found qualified for enlistment in to 
active service.

There are no records of in-service treatment for lung or 
heart problems.

The veteran denied any history of heart trouble or shortness 
of breath at his separation physical examination in May 1961.  
He stated that he was in excellent health.  Clinical 
evaluation revealed that his heart, lungs, and chest were 
within normal limits.  A chest X-ray was negative.  He was 
found qualified for separation from service.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was as an Aircraft 
Control & Warning Operator.  He was assigned to the 641st 
Aircraft Control & Warning Squadron in Labrador from May 1960 
to May 1961.

The veteran was hospitalized at Union Regional Medical 
Center, Monroe, North Carolina ("Union Hospital") in May 
1993 with complaints of shortness of breath "lately."  He 
had smoked 2-3 packs per day prior to quitting smoking 8 
years earlier.  Physical examination revealed wheezes at both 
lung bases, markedly decreased breath sounds, and a prolonged 
expiratory phase.  Chest x-ray revealed evidence of bilateral 
pneumonia.  Following treatment with antibiotics, the veteran 
was discharged.  The discharge diagnoses included COPD.

Dr. E.N.C. diagnosed COPD as early as August 1994.  

The veteran was hospitalized at Mercy Hospital, Charlotte, 
North Carolina ("Mercy Hospital"), in October 1994 with 
complaints of nasal congestion, increasing shortness of 
breath, and an inability to catch his breath.  Chest X-ray 
showed bilateral alveolar infiltrates consistent with 
pneumonia.  Cardiology examination revealed an acute event 
related to an acute infarction with underlying ischemic 
cardiomyopathy.  The veteran was discharged after his 
condition stabilized.  The discharge diagnoses included 
congestive heart failure (CHF) and severe COPD.

Private outpatient treatment records show that both the 
veteran's CHF and COPD had stabilized in 1996.

On private outpatient consultation at Mercy Hospital in 
September 1996, it was noted that, although the veteran had 
not smoked for approximately 13 years, he had been a heavy 
smoker before that time, and had smoked 21/2 packs of 
cigarettes a day for 35 years before he quitting.  He had 
been diagnosed with emphysema and COPD in approximately 1993, 
and had experienced a myocardial infarction in 1995.  The 
impression was severe obstructive lung disease secondary to 
emphysema secondary to tobacco use.

Chest x-ray in January 1997 showed a heart that was within 
normal limits and essentially clear but over-expanded lungs.  
The impression was COPD.

The veteran received regular private outpatient treatment for 
COPD and CHF from 1997 to 2001.

Dr. R.A.S. stated in a September 1999 letter that the veteran 
suffered from a dilated ischemic cardiomyopathy with very 
severe left ventricular dysfunction, but was not a candidate 
for heart transplantation due to his severe lung disease.  
Dr. R.A.S. diagnosed CHF.

The veteran was admitted to Union Hospital, in November 1999 
complaining of nausea and dizziness.  The examiner suspected 
that the veteran's reported nausea and dizziness were 
probably related to his severe chronic heart disease.  The 
assessment was chronic ischemic heart disease with 
biventricular CHF.

The veteran was hospitalized at Mercy Hospital from late 
December 1999 to early January 2000 complaining of a high-
grade fever, chills, increased shortness of breath, and left 
lower lobe pneumonia.  The impressions on admission included 
severe COPD and ischemic cardiomyopathy with stable CHF.  The 
discharge diagnoses included respiratory distress secondary 
to COPD exacerbation and pneumonia, CHF, and severe COPD.

The veteran was again hospitalized at Mercy Hospital in June 
2000 complaining of shortness of breath.  Physical 
examination on admission revealed equal lung expansion with a 
prolonged expiratory phase and no wheezes and a regular heart 
rhythm.  Chest x-ray showed evidence of a right lower lob 
infiltrate with mild hypoxemia.  The discharge diagnoses 
included ischemic cardiomyopathy with CHF and severe COPD.

In a July 2001 statement, the veteran contended that he had 
been exposed to ionizing radiation during active service as a 
radar operator.  He contended that he had been exposed to 
ionizing radiation emitted from radar screens while stationed 
in an underground facility in Labrador.

VA outpatient treatment records from April 2000 to January 
2002 show that the veteran had no new complaints on VA 
treatment in October 2000.  Physical examination revealed 
distant breath sounds in the lungs with no wheezes or 
crackles and a distant regular heart beat.  The impression 
was CHF by history, although the VA examiner noted that the 
veteran's examination and echocardiogram showed a normal 
ejection fracture.

A physical examination during VA outpatient treatment in 
January 2001, revealed decreased breath sounds in the lungs 
without wheezes.  Cardiac examination revealed an apparently 
normal sinus rhythm without murmur, gallop, thrill, rub, or 
lift.  There was no evidence of CHF.  Chest X-ray showed COPD 
changes and a questionable nodular density in the left lower 
lung.  The assessment included severe COPD with clinical 
right heart failure.

In February 2001, a VA pulmonary examiner noted that the 
veteran's laboratory results indicated an atypical 
Mycobacterium in his left lower lung.  

Computerized tomography (CT) scan of the chest in February 
2001 revealed hyperinflated lungs consistent with COPD.  The 
impressions included bullous emphysema.

On VA infectious diseases treatment in April 2001, the 
veteran complained of increased shortness of breath.  The VA 
examiner noted that the veteran's private physicians had 
suggested Mycobacterium avium-intracellulare complex as the 
atypical organism in the veteran's lung.  Chest X-ray showed 
a few wheezes with a prolonged expiratory phase.  The VA 
examiner commented that he did not think that the veteran had 
signs of an infectious process.  

The veteran complained of shortness of breath and dyspnea on 
exertion on VA infectious diseases treatment in May 2001.  He 
clearly described improved respiratory function and energy 
level following therapy to treat his Mycobacterium.  Chest x-
ray showed a stable and unchanged chest with COPD.  The 
assessment was questionable Mycobacterium chelonai abscessus 
pneumonitis with improvement on therapy.

On VA pulmonary treatment in June 2001, the veteran 
complained of general fatigue and weakness.  His dyspnea was 
unchanged.  Physical examination revealed generally decreased 
breath sounds in the chest.  Cardiac examination revealed an 
apparent normal sinus rhythm without murmur, gallop, thrill, 
rub, or lift.  There was no evidence of CHF.  CT scan of the 
chest revealed an almost complete resolution of the 
previously noted left lower lung nodular density.  The 
assessment included severe but stable COPD and Mycobacterium 
chelonei pulmonary infection.

The veteran was hospitalized at Mercy Hospital in January 
2002 for complaints of fever and shortness of breath.  On 
admission, he denied any chest pain.  A history of COPD, CHF, 
and Mycobacterium avium-intracellulare complex was noted.  
Physical examination revealed equal lung expansion with very 
few expiratory wheezes and inspiratory crackles and a regular 
heart rhythm with no gallops or murmurs.  The impressions on 
admission included severe COPD and an atypical Mycobacterium 
infection on therapy.  After several days of intravenous 
antibiotic treatment, the veteran was discharged.  The 
discharge diagnoses included severe COPD with chronic 
respiratory failure, CHF, and Mycobacterium choanane on 
treatment.

On VA heart examination in February 2002, the veteran 
complained of shortness of breath.  He had smoked 1 pack per 
day before he stopped smoking in 1994.  The veteran's claims 
file was not available for review.  Physical examination 
revealed an audible S1 and S2 heart rate with no murmur.  
Chest x-rays were reviewed which showed COPD.  The veteran's 
echocardiogram was normal.  The examiner noted that the 
veteran was status-post myocardial infarction and status-post 
chronic smoker.  The assessment was severe COPD, and 
Mycobacterium avium-intracellulare complex secondary to COPD.

On private outpatient treatment in February 2002, the veteran 
complained of shortness of breath on exertion and chest 
congestion.  Physical examination revealed an abnormal S1 and 
S2 heart rate and no crackles on lung expiration.  The 
assessment included COPD.

In response to a request for verification of the veteran's 
claimed in-service radiation exposure, the U.S. Air Force 
Radiation Dosimetry Branch notified VA in March 2002 that 
there were no records of in-service radiation exposure for 
the veteran.  It was added that sometimes occupational 
radiation exposure records were maintained in individual 
health units, and that the absence of records in the 
dosimetry branch did not constitute conclusive evidence that 
occupational radiation exposure did not occur.

The veteran's service representative contended in a June 2003 
statement that the veteran had been exposed to asbestos while 
performing his duties as a radar technician in Labrador.

In a July 2003 letter, Dr. E.N.C. stated that the veteran had 
severe COPD and coronary artery disease.

The veteran complained of fatigue, mild intermittent 
confusion, and dyspnea on exertion related to his COPD on 
private outpatient treatment in January 2004.  The examiner 
noted that the veteran's COPD was essentially unchanged.  The 
impressions included COPD.

CT scan of the veteran's chest in January 2004 showed a 
relatively severe degree of centrilobular emphysema.  The 
impressions included nearly complete resolution of a dominant 
area of left lower lobe consolidation, no other areas of 
abnormal pulmonary density which could represent chronic 
scarring, and severe centrilobular emphysema.

Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Radiation Exposure

Service connection for a disability that is claimed to be 
attributable to in-service exposure to ionizing radiation can 
be established in three different ways.  See Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  First, there are certain types 
of cancer that are presumptively service-connected when they 
occur in "radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected, provided that certain 
conditions are met pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of in-service exposure to ionizing 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A "radiation-exposed veteran" is defined as one who 
participated in a "radiation-risk activity" while in active 
service.  A "radiation-risk activity" is defined as: (1) 
on-site participation in a test involving the atmospheric 
detonation of a nuclear device; (2) participation in the 
occupation of Hiroshima or Nagasaki, Japan between August 6, 
1945 and July 1, 1946; and (3) internment as a prisoner of 
war in Japan which resulted in an opportunity for exposure to 
ionizing radiation.  38 C.F.R. § 3.309(d) also provides a 
specific list of military operations which are considered 
radiation-risk activities for the purposes of determining 
entitlement to presumptive service connection for certain 
types of cancers.  38 C.F.R. § 3.309(d).

COPD and CHF are not among the list of diseases subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c); 
or 38 C.F.R. § 3.309(d).  They are also not among the 
"radiogenic diseases" listed in 38 C.F.R. § 3.311(a).   

Thus, service connection is not warranted for COPD or CHF on 
a presumptive basis under 38 U.S.C.A. § 1112(c); or 38 C.F.R. 
§ 3.309(d).  Because the veteran did not engage in "a 
radiations risk activity" and the claimed disabilities are 
not "radiogenic diseases," further development is not 
warranted under 38 C.F.R. § 3.311.

As just discussed, there is no competent scientific or 
medical evidence linking COPD or CHF to in-service radiation 
exposure.  Accordingly, the evidence is against the grant of 
service connection for COPD or CHF on the basis of in-service 
radiation exposure.

Asbestos Exposure

There is also is no competent evidence that in-service 
asbestos played any role in causing or aggravating the 
claimed COPD or CHF.  The veteran and his representative, as 
lay persons are not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In the absence of competent evidence linking the 
claimed disabilities to in-service asbestos exposure, the 
evidence is against service connection on that basis.

Direct Service Connection

COPD and CHF were initially identified many years after 
service, and none of the veteran's post-service private and 
VA physicians have related those conditions to any incident 
of service.  In fact, the veteran's private treating 
physician noted in September 1996 that his COPD was secondary 
to emphysema which was secondary to 35 years of heavy tobacco 
use.  In any event, there is no competent evidence relating 
COPD or CHF to service.  Because those conditions were not 
shown to be present to a compensable degree within one year 
of service, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307, 3.309 (2004).

There is no contention that the veteran's lifelong tobacco 
use is related to service.  In any event, VA law precludes 
service connection for disease or disability resulting from 
the use of tobacco products for all claims filed after June 
9, 1998.  See 38 U.S.C.A. § 1103(a) (West 2002).

Absent competent evidence of a link between service and COPD 
or CHF, the Board finds that the preponderance of the 
evidence is against the claims of entitlement to service 
connection.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to exposure 
to ionizing radiation, is denied.

Entitlement to service connection for congestive heart 
failure, including as secondary to exposure to ionizing 
radiation, is denied.


REMAND

On VA heart examination in February 2002, Mycobacterium 
avium-intracellulare complex secondary to COPD was diagnosed.  
However, Dr. E.N.C. stated in July 2003 that atypical 
Mycobacterium infection had been associated with chronic lung 
disease from emphysema, asbestosis, pulmonary fibrosis, and 
bronchiectasis.  The veteran's representative has also cited 
a medical text for the proposition that this condition could 
be related to asbestos exposure.

The veteran is competent to report, as he has, that he was 
exposed to asbestos in service.  See Nolen v. Gober, 222 Fed. 
Cir. 1356, 1359 (West 2002).  An opinion is needed to 
determine whether the veteran has current Mycobacterium 
avium-intracellulare complex as the result of asbestos 
exposure in service.

In March 2005, the veteran's service representative submitted 
additional medical evidence in the form of a VA examiner's 
opinion in support of the claim of entitlement to service 
connection for PTSD.  The AOJ is required to issue a 
supplemental statement of the case in response to this new 
evidence.  38 C.F.R. § 19.37 (2004); see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The new evidence consists of VA outpatient treatment records 
showing that the veteran was found to have PTSD, apparently 
attributable to the conditions of his service in Labrador.  
It is not clear whether the examiner reviewed the claims 
folder.  Other examiner's have diagnosed only anxiety and 
depression.  An examination is needed to determine whether 
the veteran meets the criteria for the diagnosis of PTSD 
related to in-service stressors.  Additional development is 
needed to obtain supporting evidence of the claimed 
stressors.

Accordingly, this case is REMANDED for the following actions:

1.  Request from the service department 
or other appropriate sources and evidence 
confirming that the veteran was exposed 
to asbestos, and that his duties while 
stationed in Labrador required him to 
spend most of his time underground.

2.  Afford the veteran a psychiatric 
examination to determine whether he meets 
the criteria for a diagnosis of PTSD due 
to in-service stressors.  The examiner 
should review the claims folder in 
conjunction with the examination, and 
acknowledge such review.  If the examiner 
finds that the veteran meets the criteria 
for a diagnosis of PTSD, the supporting 
stressors should be specified.  If the 
examiner finds that the veteran does not 
meet those criteria, the examiner should 
specify the criteria that are not met.

3.  Afford the veteran an appropriate 
examination to determine whether he has 
Mycobacterium avium-intracellulare 
complex, or its residuals; and if so 
whether that complex is at least as 
likely as not (50 percent probability or 
more) the result of in-service asbestos 
exposure or other disease or injury in 
service.  The examiner should provide a 
rationale for these opinions.

The examiner should review the claims 
folder in conjunction with the 
examination, and acknowledge such review.  

4.  Then, re-adjudicate the claims on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


